Citation Nr: 1621704	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-32 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected gastrointestinal disability.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 1995.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2010 and March 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Columbia, South Carolina, RO.

In October 2014, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a May 2015 decision, the Board denied the Veteran's claims of entitlement to service connection for asthma and entitlement to an increased rating for a gastrointestinal disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court partially vacated the Board's May 2015 decision, and remanded the issues of entitlement to service connection for asthma and entitlement to an increased rating for a gastrointestinal disability for appropriate action, pursuant to a March 2016 Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

As described above, the March 2016 Joint Motion for Partial Remand vacated and remanded the Board's May 2015 decision with respect to the issues of entitlement to service connection for asthma and entitlement to an increased rating for a service-connected gastrointestinal disability.

In the March 2016 Joint Motion, the parties noted that the Board denied entitlement to service connection for asthma because there was no current disability.  However, the parties to the Joint Motion stated that, "contrary to the Board's observation, the record does indeed document that [the Veteran] has been diagnosed with asthma since his service."  The parties cited an October 1996 pulmonary function test result documenting an asthma diagnosis, an August 2009 VA primary care note indicating "low grade asthma w[ith] albuterol needed very infrequently," and a June 2013 VA psychiatric examination that documented an Axis III diagnosis of asthma.  The parties therefore determined that, as these notations had neither been acknowledged nor discussed, the reasons and bases provided in the Board's May 2015 decision were inadequate.

The Board has reviewed the record and observes that, in addition to the notations of asthma contained in the above-cited treatment records, the record also documents a diagnosis of "questionable asthma" in January 2004.  See the VA treatment record dated January 2004.  Further, a history of asthma was noted in VA treatment records dated April 2004 and December 2004.  A February 2007 VA treatment record reported that the Veteran had "bouts with bronchitis and asthma."  A current diagnosis of asthma was also noted in May 2009 and September 2009.  Thus, the evidence of record demonstrates that the Veteran has a current diagnosis of asthma, which the Veteran contends was incurred in his military service.  To this end, a notation of 'asthma' is shown in a July 1987service examination.  Service treatment records also document the Veteran's report of chronic cough and dyspnea in November 1994 and January 1995.  Accordingly, the Board finds that the issue on appeal must be remanded in order to provide the Veteran with a VA medical opinion as to whether his diagnosed asthma is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the issue of entitlement to an increased initial rating for service-connected gastrointestinal disability, the parties to the March 2016 Joint Motion indicated that the Board provided inadequate reasons and bases for its denial of the claim.  The parties noted that, in the May 2015 decision, the Board "relied principally upon its observation that, during the November 2011 examination, the [Veteran] 'denied episodes of bowel disturbance with abdominal distress.'"  However, the parties indicated that the November 2011 examination "also reveals that the [Veteran] did endorse episodes of abdominal pain which the examiner found to be 'moderately severe' and which occurred at least eight times in the preceding year.  The Board failed to discuss these findings."  The parties further noted that, although the Veteran's abdominal pain was attributed to pancreatic symptoms, the Board identified the service-connected gastrointestinal disability as a digestive condition of the gallbladder and pancreas, and intestinal condition, and a disorder of the rectum and anus.  The parties indicated that "[t]his broad characterization of [the Veteran's] disability is consistent with the fact that, although his rating is assigned under DC 7319 - which is focused on bowel disturbances - that DC is used by analogy."  To this end, the parties determined that the Board erred when it focused only on abdominal symptoms related to bowel disturbance.

The Board has reviewed the pertinent evidence of record in light of the findings of the March 2016 Joint Motion with respect to the gastrointestinal disability claim.  The Board notes that the Veteran was recently afforded a VA examination in December 2015, which addressed his gastrointestinal disability.  However, this examination did not address the extent and severity of the gastrointestinal disability in light of the expanded characterization of said disability as 'a digestive condition of the gallbladder and pancreas, and intestinal condition, and a disorder of the rectum and anus,' which the parties specifically noted to be correct.  As such, the Board finds that the issue of entitlement to an increased initial rating for a gastrointestinal disability should be remanded in order to afford the Veteran a VA examination to adequately address his gastrointestinal symptomatology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2015); see also VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since November 2015.  All such available documents should be associated with the claims file.

2. Then, refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed asthma.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed asthma had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include the in-service notation of asthma in July 1987, and dyspnea and a chronic cough in November 1994 and January 1995, as described above.

A report of the examiner and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

3. The Veteran should be afforded an appropriate VA examination(s) for the purpose of determining the current extent and severity of his service-connected gastrointestinal disability to include a digestive condition of the gallbladder and pancreas, and intestinal condition, and a disorder of the rectum and anus.  The claims file, a copy of this remand, and all records on the Virtual VA claims processing system must be made available to and be reviewed by the examiner(s) in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner(s) is(are) asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's service-connected gastrointestinal disability to include a digestive condition of the gallbladder and pancreas, and intestinal condition, and a disorder of the rectum and anus.

Additionally, the examiner(s) should opine as to the effect of this service-connected gastrointestinal disability on the Veteran's ability to obtain and to maintain gainful employment.

A complete rationale must be provided for all opinions offered and the examiner(s) must consider and discuss the Veteran's lay assertions.  If an opinion cannot be offered without resort to mere speculation, the examiner(s) should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.

4. Thereafter, readjudicate the claims that have been appealed.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

